Citation Nr: 1416450	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-25 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable initial disability rating for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968, from May 1999 to July 1999, from February 2002 to September 2002, and from March 2003 to September 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in relevant part, granted service connection for bilateral hearing loss and assigned a noncompensable disability rating, effective March 5, 2010.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The severity of the Veteran's hearing loss was last evaluated by VA during a May 2010 examination.  The Veteran submitted a private October 2010 hearing evaluation that showed significantly worse hearing loss than what was shown in the May 2010 VA examination.  Although the Veteran had been scheduled for subsequent VA audiological examinations, he failed to report to scheduled examinations.  The Veteran has repeatedly contended, however, that he did not receive notification of his examinations, and that he determined that such notifications were sent to a prior address of record.  

Based on this evidence, remand is necessary in order to schedule the Veteran for a new VA audiological examination to assess the current severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The agency of original jurisdiction must ensure that examination notice is provided to the Veteran's current address of record. 

Additionally, while the October 2010 private audiological evaluation includes the results of speech audiometry testing, it is unclear whether the Maryland CNC speech discrimination test was used, as required to rate hearing loss per VA regulations.  Accordingly, on remand, the AOJ should attempt to obtain clarification from the audiologist who conducted that evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, request clarification from the audiologist that conducted the Veteran's October 2010 private audiological evaluation as to whether the speech discrimination test used during that evaluation was the Maryland CNC test.  

All reasonable attempts should be made to obtain this clarification.  If the requested information cannot be obtained, the Veteran must be notified of the attempts made and why further attempts would be futile.  He must also be allowed the opportunity to provide such information, and be notified of any further actions that will be taken with regard to his claim.

2.  Thereafter, schedule the Veteran for a VA audiological examination.  Ensure that examination notice is sent to the Veteran's correct address of record.  

The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Testing to determine the current severity of the Veteran's hearing loss should include the use of controlled speech discrimination (Maryland CNC) testing and a puretone audiometry test.  The examination must be conducted without the use of any hearing aids.

The examiner should specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's appeal for a higher initial rating.  If the benefit sought is not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).


